DETAILED ACTION

This communication is in response to the application filed 3/11/2020. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 7908287) in view of Huh et al. (US 11222027).
As per claims 1, 8, 15, Bell et al. (US 7908287) teaches
a method comprising: generating a first multi-session embedding vector representing a first search-query session and a second search-query session associated with a first user, the first multi-session embedding vector generated based on a first activity data set corresponding to the first search-query session and a second activity data set corresponding to the second activity session (fig. 8 is a flow diagram of an example process for generating or scoring one or more tokens based on running one or more queries or identifiers through one or more word embedding vector models; para. 22: generating a learning model (e.g., a word embedding vector model) based on the user selection statistics for use in executing queries for one or more resources. New functionalities that also improve existing search engine software technologies further include running a query through vector space (e.g., in a word embedding vector model) where each term or token in vector space is contextually similar such that when query results are returned they are scored based on contextual similarity scores; para. 48: the vector space represents a "retrained" or trained embedding. A retrained or trained word embedding model is an embedding that receives training feedback after it has received initial training session(s) and is optimized or generated for a specific data set (e.g. scoring one or more tokens, etc.) For example, after initial data points are plotted to the one or more word embedding vector model, the system can "re-train" the word embedding vector model(s) a second time so that any vectors or words (e.g., CARS) in a future data set are consistently mapped to its closest neighbor (e.g., "brand X"));
the first activity data set including data describing usage of a search query system by the first user during a first time-period and the second activity data set including data describing usage of the search query system by the first user during a second time-period (fig. 2: clicked; para. 22: storing user selection statistics (e.g., click frequency, purchase frequency, skip frequency, etc.) in a statistics data structure and generating a learning model (e.g., a word embedding vector model) based on the user selection statistics for use in executing queries for one or more resources; para. 36-37: identifying that it is a particular month (e.g., December) and that a particular item is sold in the particular month (e.g., tree ornaments). Accordingly, the scoring module may score query tokens or result candidates higher based on this determination. The training module is configured to receive input data points and include initial training phases in order to make predictions or classifications more robust; para. 44-45: storing user selection statistics (e.g., click frequency, purchase frequency, skip frequency, etc.) in a statistics data structure and generating a learning model (e.g., a word embedding vector model) based on the user selection statistics for use in executing queries for one or more resources…each of the user selections represent a history of user selections associated with only a particular user);
generating a first set of probability values for a set of candidate search terms based on the first multi-session embedding vector, the first set of probability values generated by providing the first multi-session embedding vector as input into a text classification model trained based on multi-session embedding vectors generated from historical activity data (para. 36-37: identifying that it is a particular month (e.g., December) and that a particular item is sold in the particular month (e.g., tree ornaments). Accordingly, the scoring module may score query tokens or result candidates higher based on this determination. The training module is configured to receive input data points and include initial training phases in order to make predictions or classifications more robust, the learning module may have to analyze several years or iterations of data to make this inference strong over a threshold, as opposed to only analyzing one year. The learning module identifies patterns or associations based on the frequency of user selections indicated by the statistics (and/or other statistics) in a data structure and provides an associated output. Each token of the plurality of tokens is scored higher than other tokens if it includes a higher frequency of a particular user selection compared to other tokens; para. 49-51: the word embedding vector model is trained using the maximum likelihood principle to maximize probability of the next word w, (i.e., "target") given the previous words h (i.e., "history")); 
	Bell et al. does not explicitly teach generating a recommended search query.
	Huh et al. teaches
generating a recommended search query from the set of candidate search terms based on the first set of probability values; and causing presentation of the recommended search query within a user interface presented on a display of a client device (figs. 3-4: display recommended search queries by concept marker/CM recommender; col. 9:10-12: CM recommender may be configured to identify and/or classify concept markers to be provided as suggestions to the user in response to the user query; col. 11:19-23: CM recommender may then consider a candidate concept marker, and may produce a vector by averaging a vector for just the candidate concept marker with a vector corresponding to the stored values associated with the query concept marker; col. 19:30-34: fig. 2, search results associated with the user query are returned. The search results may include documents ranked by probability of relevance, and a list of suggested concept markers).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bell and Huh in order to effectively providing users relevant search queries for the users to select as alternative searches if desire.

As per claims 2, 9, 16, Bell et al. teaches
wherein generating the first multi-session embedding vector comprises: generating, based on the first activity data set, a first single-session embedding vector representing the first search-query session; generating, based on the second activity data set, a second single-session embedding vector representing the second search-query session; and generating the first multi-session embedding vector based on the first single- session embedding vector and the second single-session embedding vector para. 22: storing user selection statistics (e.g., click frequency, purchase frequency, skip frequency, etc.) in a statistics data structure and generating a learning model (e.g., a word embedding vector model) based on the user selection statistics for use in executing queries for one or more resources; para. 36-37: identifying that it is a particular month (e.g., December) and that a particular item is sold in the particular month (e.g., tree ornaments). Accordingly, the scoring module may score query tokens or result candidates higher based on this determination. The training module is configured to receive input data points and include initial training phases in order to make predictions or classifications more robust; para. 44-45: storing user selection statistics (e.g., click frequency, purchase frequency, skip frequency, etc.) in a statistics data structure and generating a learning model (e.g., a word embedding vector model) based on the user selection statistics for use in executing queries for one or more resources…each of the user selections represent a history of user selections associated with only a particular user); 

As per claims 3, 10, 17, Bell et al. teaches
wherein generating the first single-session embedding vector comprises: generating a first token embedding vector representing a first token from the first activity data set; generating a second token embedding vector representing a second token from the first activity data set; and generating the first single-session embedding vector based on the first token embedding vector and the second token embedding vector (fig. 10: user selection history data store; para. 22: storing user selection statistics (e.g., click frequency, purchase frequency, skip frequency, etc.) in a statistics data structure and generating a learning model (e.g., a word embedding vector model) based on the user selection statistics for use in executing queries for one or more resources; para. 27, 36-37: para. 36-37: identifying that it is a particular month (e.g., December) and that a particular item is sold in the particular month (e.g., tree ornaments). Accordingly, the scoring module may score query tokens or result candidates higher based on this determination. The training module is configured to receive input data points and include initial training phases in order to make predictions or classifications more robust, the learning module may have to analyze several years or iterations of data to make this inference strong over a threshold, as opposed to only analyzing one year. The learning module identifies patterns or associations based on the frequency of user selections indicated by the statistics (and/or other statistics) in a data structure and provides an associated output. Each token of the plurality of tokens is scored higher than other tokens if it includes a higher frequency of a particular user selection compared to other tokens; para. 45: in response to the table being populated at a first time, and a query (e.g., "Toy cars") being issued at a second time (which is subsequent to the first time), a scoring module (e.g., the scoring module 130) may score "remote control car" higher than "push car'' when scoring individual tokens and/or search result candidates for the particular query issued).  

As per claims 5, 12, 19, Bell et al. teaches
wherein generating the first single-session embedding vector based on the first token embedding vector and the second token embedding vector (figs. 4, 6; para. 36-37: identifying that it is a particular month (e.g., December) and that a particular item is sold in the particular month (e.g., tree ornaments). Accordingly, the scoring module may score query tokens or result candidates higher based on this determination. The training module is configured to receive input data points and include initial training phases in order to make predictions or classifications more robust, the learning module may have to analyze several years or iterations of data to make this inference strong over a threshold, as opposed to only analyzing one year. The learning module identifies patterns or associations based on the frequency of user selections indicated by the statistics (and/or other statistics) in a data structure and provides an associated output. Each token of the plurality of tokens is scored higher than other tokens if it includes a higher frequency of a particular user selection compared to other tokens;) 
Bell et al. does not explicitly teach determining an average of at least the first token embedding vector and the second token embedding vector.
	Huh teaches determining an average of at least the first token embedding vector and the second token embedding vector (figs. 3-4: display recommended search queries by concept marker/CM recommender; col. 9:10-12: CM recommender may be configured to identify and/or classify concept markers to be provided as suggestions to the user in response to the user query; col. 11:19-23: CM recommender may then consider a candidate concept marker, and may produce a vector by averaging a vector for just the candidate concept marker with a vector corresponding to the stored values associated with the query concept marker; col. 19:30-34: fig. 2, search results associated with the user query are returned. The search results may include documents ranked by probability of relevance, and a list of suggested concept markers).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bell and Huh in order to effectively identifying and providing users relevant search queries for the users to select as alternative searches if desire.

As per claims 6, 13, 20, Bell teaches 
the search query sequence including at least a first search query and a second search query executed by the first user, the at least the first search query and the second search query being ordered sequentially in the search query sequence based on a real-time order in which each respective search query was executed (fig. 10: user selection history data store; para. 22: storing user selection statistics (e.g., click frequency, purchase frequency, skip frequency, etc.) in a statistics data structure and generating a learning model (e.g., a word embedding vector model) based on the user selection statistics for use in executing queries for one or more resources; para. 27, 45: in response to the table being populated at a first time, and a query (e.g., "Toy cars") being issued at a second time (which is subsequent to the first time), a scoring module (e.g., the scoring module 130) may score "remote control car" higher than "push car'' when scoring individual tokens and/or search result candidates for the particular query issued; para. 107). 
Bell et al. does not explicitly teach generating a search query sequence for the first user.
	Huh teaches
generating a search query sequence for the first user; and generating a second recommended search query for the first user based on the search query sequence, the second recommended search query generated by providing the search query sequence as input into a sequence to sequence model trained based on a set of training search query sequences generated from the historical activity data; and causing presentation of the second recommended search query within the user interface presented on the display of the client device (figs. 3-4: a sequence of queries are displayed to the user based on user history; col. 16:46-53: training module may be configured to learn from analysis that goes beyond analyzing user queries in isolation, but may learn from an entire interactive user session. For example, training module may analyze a user session from the initial query to the end of the session, analyzing e.g., the initial query, selected concept markers, relevant documents, subsequent queries, etc.; col. 21:47-56: in some aspects directed to multiple concept markers usage, once a concept marker is selected, the list of updated and re-ranked suggested concept markers may be restricted to concept markers which semantically imply the previously selected concept marker. For example, where a user selects a "tax" concept marker, a subsequent list of updated and re-ranked suggested concept markers may include a concept marker "income tax," where searching for "income tax" may involve searching for ''tax”). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bell and Huh in order to effectively providing users relevant search queries for the users to select as alternative searches if desire.

As per claims 7, 14, Bell et al. teaches
wherein the first search query was executed by the first user during the first search-query session and the second search query was executed by the first user during the second activity session (para. 36-37: identifying that it is a particular month (e.g., December) and that a particular item is sold in the particular month (e.g., tree ornaments). Accordingly, the scoring module may score query tokens or result candidates higher based on this determination. The training module is configured to receive input data points and include initial training phases in order to make predictions or classifications more robust, the learning module may have to analyze several years or iterations of data to make this inference strong over a threshold, as opposed to only analyzing one year. The learning module identifies patterns or associations based on the frequency of user selections indicated by the statistics (and/or other statistics) in a data structure and provides an associated output. Each token of the plurality of tokens is scored higher than other tokens if it includes a higher frequency of a particular user selection compared to other tokens; para. 44-45: storing user selection statistics (e.g., click frequency, purchase frequency, skip frequency, etc.) in a statistics data structure and generating a learning model (e.g., a word embedding vector model) based on the user selection statistics for use in executing queries for one or more resources…each of the user selections represent a history of user selections associated with only a particular user).

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 7908287) in view of Huh et al. (US 11222027) and further in view of Min et al. (US 20190122655).
As per claims 4, 11, 18, Bell et al. teaches embedding vector models and output candidate for token generation – figs. 8, 10. Huh teaches in claim 1: assigning the at least one concept marker comprises processing metadata/word encoded in parts of each document. Bell and Huh do not explicitly teach the word embedding encoder.
	Min teaches 
token as input into a word embedding encoder (para. 49-53: To investigate the modeling capacity of word embeddings, we consider a type of models with no additional compositional parameters to encode natural language sequences, termed as SWEM (simple word embedding-based models). Among them, the simplest strategy is to compute the element-wise average over word vectors of all sequence tokens; figs. 4-5).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bell, Huh and Min et al. in order to effectively identify and providing users relevant search queries for the users to select as alternative searches if desire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 7908287) teaches in figs. 3, 5: word embedding vector model, vectorization component; para. 32: word embedding vector models can be used to map each message element into a vector.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        2/11/2022

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163